440 F.2d 384
UNITED STATES of America, Appellee,v.Bueral GARCIA, Appellant.
No. 26118.
United States Court of Appeals, Ninth Circuit.
March 23, 1971.

Neal L. Petersen, San Francisco, Cal., for appellant.
William B. Shubb, Asst. U. S. Atty., Dwayne Keyes, U. S. Atty., Sacramento, Cal., for appellee.
Before CARTER, KILKENNY and TRASK, Circuit Judges.
PER CURIAM:


1
Appellant was indicted, tried and convicted in a jury trial of a violation of 18 U.S.C. § 495, uttering a forged United States Treasury check. He appeals. We affirm.


2
Appellant makes two contentions: (1) that the evidence was insufficient to sustain the conviction, and (2) that the trial court erred in instructing the jury.


3
(1) Our examination of the record reveals solid evidence that: (a) appellant had knowledge that the check was forged; (b) the check was, in fact, forged; and (c) the check was a validly issued United States Treasury check. Appellant's contention that the check was not forged because the payee's name on the endorsement was misspelled [Jhonson for Johnson], is groundless.


4
(2) The instructions, when read as a whole, are not erroneous. The precise point raised by appellant was decided adversely to his contention in Cummings v. United States, 398 F.2d 377 (8th Cir. 1968). Additionally, appellant failed to object to the instruction in question. Since plain error is not involved, we are precluded from consideration of the contention by Rule 30, F.R.Crim.P.


5
Affirmed.